 



Exhibit 10.2
AMENDMENT TO ASSET PURCHASE AGREEMENT
     This AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is hereby
made and entered into as of February 28, 2007 by and among Global Employment
Holdings, Inc., a Delaware corporation (the “Buyer”), Career Blazers Personnel
Services, Inc., a New York corporation, Career Blazers Contingency
Professionals, Inc., a New York corporation, and Career Blazers Personnel
Services of Washington, D.C., Inc., a District of Columbia corporation (each of
such corporations, a “Seller Constituent”; collectively, the “Seller”), and
CapeSuccess LLC, a Delaware limited liability company (the “Seller Parent”).
     WHEREAS, the Buyer, the Seller and the Seller Parent previously entered
into that certain Asset Purchase Agreement dated as of December 29, 2006 (the
“Original Agreement”), pursuant to which the Seller agreed to sell to the Buyer
and the Buyer agreed to purchase substantially all of the property, assets and
Business, and to assume certain obligations and liabilities of the Seller, all
upon terms and subject to the conditions set forth in the Original Agreement;
and
     WHEREAS, the Buyer, the Seller and the Seller Parent have agreed to amend
certain sections of the Original Agreement in accordance with this Amendment.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants hereinafter set forth, the Buyer, the Seller and the Seller Parent
hereby agree as follows:
     SECTION 1. Amendments.
     The Original Agreement shall be amended by:
     (A) deleting the definition of “Net Working Capital” set forth in Section 1
of the Original Agreement in its entirety and substituting therefore the
following:
     (B) adding as a new defined term to Section 1 of the Original Agreement,
the following:
     ““Severance Obligation” means the severance obligation payable to the
Seller’s Vice President Perm New York (“Designated Employee”) pursuant to the
employment agreement by and between Designated Employee and Seller in effect as
of the Closing if Designated Employee’s employment is terminated by the Buyer
within 180 days of the Closing.”
     ““Net Working Capital” means (a) the amount of the consolidated current
assets of the Seller included in the Transferred Assets, minus (b) the amount of
the consolidated current liabilities of the Seller included in the Assumed
Liabilities, all as determined in accordance with GAAP. The calculation of Net
Working Capital shall be made in a manner consistent with the treatment of the
items listed on Exhibit C. To the extent the Seller, on or prior to Closing,
makes any payment for current liabilities accrued in the ordinary course of
business that would otherwise be reflected as a current liability in the
calculation of Net Working Capital, such satisfied current liability shall not
be included in the calculation of Net Working Capital as provided for herein.

 



--------------------------------------------------------------------------------



 



     (C) deleting Section 2.3 of the Original Agreement in its entirety and
substituting therefore the following:
     “Agreement to Assign and Assume Liabilities. At the Closing, on and subject
to the terms and conditions set forth in this Agreement, the Buyer agrees to
assume to the extent arising from and related to the Business and the
Transferred Assets all the Liabilities of the Seller, including but not limited
to the Severance Obligation, other than the Excluded Liabilities (collectively,
the “Assumed Liabilities”).”
     (D) deleting from Section 2.8 of the Original Agreement the phrase “One
Million Three Hundred Fifty Thousand Dollars ($1,350,000)” and substituting
therefore the phrase “One Million Five Hundred Twenty-Five Thousand Dollars
($1,525,000)”.
     (E) deleting Section 2.10(d) of the Original Agreement in its entirety and
substituting therefore the following:
     “(d) Within ninety (90) days after the Closing Date, the Buyer shall
provide the Seller a proposed allocation of the Purchase Price among the Assets
acquired by the Buyer. Such allocation is intended to comply with the
requirements of Section 1060 of the Code. Within fifteen (15) days of the
Seller’s receipt of the Buyer’s proposed allocation of the Purchase Price among
the Assets acquired by the Buyer, the Buyer and the Seller shall mutually agree
on a final allocation of the Purchase Price among the Assets acquired by the
Buyer. The Seller and the Buyer shall deliver within one hundred twenty
(120) days after the Closing Date and shall file Form 8594 with their respective
Tax Returns consistent with such final allocation. The parties shall treat and
report the transaction contemplated by this Agreement in all respects
consistently for purposes of any Tax, including the calculation of gain, loss
and basis with reference to the Purchase Price allocation made pursuant to this
Section 2.10(d). The parties shall not take any action or position inconsistent
with the obligations set forth in this Agreement. The Seller agrees to indemnify
and hold the Buyer and its Affiliates harmless and the Buyer hereby agrees to
indemnify and hold the Seller harmless, from and against any and all losses,
liabilities and expenses (including additional income taxes and reasonable fees
and disbursements of counsel) that may be incurred by the indemnified party as a
result of the failure of the indemnifying party so to report the sale and
purchase of the Transferred Assets acquired by the Buyer hereunder as required
by applicable Laws.”
     (F) adding the following sentence to the end of Section 3.1:
“The Closing shall be deemed effective as of 12:01 am, New York time, on
February 26, 2007, notwithstanding the actual date of the Closing Date.”

2



--------------------------------------------------------------------------------



 



     (G) deleting Section 12.1(a) of the Original Agreement in its entirety and
substituting therefore the following:
     “(a) The Seller shall indemnify and defend the Buyer, its Affiliates and
each of their shareholders, directors, officers, employees, agents and advisors
(collectively, the “Buyer Indemnified Parties”) and hold the Buyer Indemnified
Parties harmless from and with respect to any and all Adverse Consequences
incurred or sustained by, or imposed upon, the Buyer Indemnified Parties
resulting from, arising out of, relating to, in the nature of, or caused by
(i) any breach or inaccuracy on the part of the Seller of any of its
representations or warranties contained in this Agreement; (ii) any breach,
default or lack of performance on the part of the Seller of any of its
agreements or covenants contained in this Agreement or in any instrument of
transfer delivered by the Seller hereunder; (iii) any brokerage or finder’s fees
or commissions or similar payments based upon any agreement or understanding
made, or alleged to have been made by any Person with the Seller or its
Affiliates in connection with this Agreement or the transactions contemplated
hereby; (iv) any Excluded Liability, or (v) the Severance Obligation.
     (H) deleting Section 12.7 of the Original Agreement in its entirety and
substituting therefore the following:
     “12.7 Adverse Consequences Limitation. In no event shall the aggregate of
the Seller’s liability for indemnification claims under clauses a(i) or a(ii) of
Section 12.1 on the one hand and the Buyer’s liability for indemnification under
clauses (a)(i) or (a)(ii) o Section 12.2 on the other hand exceed One Million
Three Hundred Fifty Thousand Dollars ($1,350,000); provided, however, this
limitation shall not apply to any claims for Adverse Consequences recoverable
from a claim based on fraud or intentional misconduct or any breach of
Sections 4.5, 4.6, 4.10 or 4.19 or a claim under Section 12.1(a)(iii) and
(iv) or 12.2(a)(iii) and (iv), in each case which Adverse Consequences shall be
recoverable or payable to the extent of all such Adverse Consequences. Further,
in no event shall the aggregate of the Seller’s liability for indemnification
claims under clause (a)(v) of Section 12.1 exceed One Hundred Seventy-Five
Thousand Dollars ($175,000).
     (I) deleting Section 12.8 of the Original Agreement in its entirety and
substituting therefore the following:
     “12.8 Indemnity Escrow. Subject to the other provisions of this Article 12,
(i) the Buyer may give notice of a claim for indemnification under this
Article 12 pursuant to the Indemnity Escrow Agreement and (ii) neither the
exercise of such right by the Buyer nor the failure to give a notice of a claim
under the Indemnity Escrow Agreement will constitute an election of remedies or
limit the Buyer in any manner in the enforcement of any other remedies hereunder
that may be available to it.
     (a) (i) If Designated Employee ceases to be employed by the Buyer during
the first one hundred eighty (180) days following the Closing Date, but is not
entitled to receive the Severance Obligation, a portion of the Indemnity Escrow
Amount equal to One Hundred Seventy-Five Thousand Dollars ($175,000) shall be
paid to the

3



--------------------------------------------------------------------------------



 



Seller under the terms of the Indemnity Escrow Agreement. (ii) If Designated
Employee continues to be employed by the Buyer on the date which is one hundred
eighty (180) days following the Closing Date, a portion of the Indemnity Escrow
Amount equal to One Hundred Seventy-Five Thousand Dollars ($175,000) shall be
paid to the Seller under the terms of the Indemnity Escrow Agreement. (iii) If
Designated Employee ceased to be employed by the Buyer during the one hundred
eighty (180) days following the Closing Date, and Designated Employee claims
that she is entitled to payments of the Severance Obligation upon the final
resolution of any such claim, payment of any amounts expended by the Buyer with
respect to such resolution up to One Hundred Seventy-Five Thousand Dollars
($175,000) shall be paid from the Indemnity Escrow to the Buyer under the terms
of the Indemnity Escrow Agreement and the difference between any such amount
paid to the Buyer and One Hundred Seventy-Five Thousand Dollars ($175,000) shall
be paid from the Indemnity Escrow to the Seller.
     (b) On December 1, 2007, a portion of the Indemnity Escrow Amount equal to
Four Hundred Fifty Thousand Dollars ($450,000) less the sum of (i) the aggregate
amount of any claims paid to the Buyer under the Indemnity Escrow Agreement and
(ii) the aggregate amount of any claims for indemnification hereunder for which
notice has been given under Section 12.3, shall be paid to the Seller under the
terms of the Indemnity Escrow Agreement.
     (c) On the date which is fifteen months after the Closing Date any funds
which continue to be held under the Indemnity Escrow Agreement less the
aggregate amount of any claims for indemnification hereunder for which notice
has been given under Section 12.3 shall be paid to the Seller under the terms of
the Indemnity Escrow Agreement.”
     SECTION 2. Defined Terms. All terms used herein, and not otherwise defined,
shall have the same meaning as in the Original Agreement.
     SECTION 3. Modifications. Except as otherwise specifically modified by this
Amendment, all other terms and provisions of the Original Agreement shall remain
unmodified and in full force and effect. Nothing contained in this Amendment
shall in any way impair the validity or enforceability of the Original
Agreement, as modified hereby, or alter, waive, annul, vary, affect or impair
any provision, condition or covenant contained therein or any rights, power or
remedy therein.
     SECTION 4. Governing Law. The Laws of the State of New York will govern all
questions concerning the relative rights of the parties hereto. The Laws of the
State of New York also will govern the interpretation, construction, and
enforcement of this Amendment and all transactions and agreements contemplated
hereby, notwithstanding any jurisdiction’s conflict of law rules to the
contrary.

4



--------------------------------------------------------------------------------



 



     SECTION 5. Binding Nature of Agreement; Assignment. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors, and assigns, except that no party
may assign or transfer its rights or obligations under this Amendment without
the prior written consent of the other parties hereto.
     SECTION 6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Amendment shall become
effective as of the date first above written.
[The remainder of this page has been intentionally left blank.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

            BUYER:

GLOBAL EMPLOYMENT HOLDINGS, INC.
      By:   /s/ Howard Brill       Name:   Howard Brill       Title:   Chief
Executive Officer and President    

            SELLER:

CAREER BLAZERS PERSONNEL SERVICES, INC.
      By:   /s/ Michael Roth       Name:   Michael Roth       Title:   Treasurer
   

            CAREER BLAZERS CONTINGENCY PROFESSIONALS, INC.
      By:   /s/ Michael Roth       Name:   Michael Roth       Title:   Treasurer
   

            CAREER BLAZERS PERSONNEL SERVICES OF WASHINGTON, D.C., INC.
      By:   /s/ Michael Roth       Name:   Michael Roth       Title:   Treasurer
   

            SELLER PARENT:

CAPESUCCESS LLC
      By:   /s/ Michael Roth       Name:   Michael Roth       Title:   Treasurer
   

Signature page to Amendment to Asset Purchase Agreement

